Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	In response to the communications dated 09/18/2018, claims 1-22 are active in this application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, there is insufficient antecedent basis for “the execution of a logic” at line 5, “the distributed network” at line 7, “the trigger” at lines 10-11, and “the main logic” at line 15.
	Regarding claim 2, there is insufficient antecedent basis for “the execution of main logic”, “the network”. Also it is unclear to what logic is referred to “the logic within”.
	Regarding claim 3, there is insufficient antecedent basis for “the network”.  Also it is unclear to what referred to the term “it”.  Also it is unclear to what referred to “this logic”.

	Regarding claim 6, there is insufficient antecedent basis for “the node” and “the next node”.
	Regarding claims 7 and 8, there is insufficient antecedent basis for “the node”.  It is unclear what node is referred to.
	Regarding claim 10, there is insufficient antecedent basis for “the number of nodes”.
	Regarding claim 11, there is insufficient antecedent basis for “the node”.  It is unclear what node is referred to.
	Regarding claim 12, there is insufficient antecedent basis for “the triggers”.
	Regarding claim 13, there is insufficient antecedent basis for “the eligible run-node”.
	Regarding claim 16, there is insufficient antecedent basis for “the main envelope logic”.
	Regarding claim 20, there is insufficient antecedent basis for “the execution of a logic” at line 5, “the distributed network” at line 6, “the trigger” at lines 8-9, and “the main logic” at line 13.
	Regarding claim 21, there is insufficient antecedent basis for “the execution of a logic” at line 5, “the distributed network” at line 6, “the trigger” at lines 9-10 and 13, and “the main logic” at line 14.
	Regarding claim 22, there is insufficient antecedent basis for “the execution of a logic” at line 5, “the distributed network” at line 6, “the trigger” at lines 9-10 and 13, and “the main logic” at line 14.
Dependent claims are depended on rejected claims thus are rejected on the same ground.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 21 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In particular, Claims 21-22 recites an exchange protocol system comprising an envelope which lacks the necessary physical articles or objects to constitute a machine or manufacture within the meaning of 35 U.S.C 101.  No express limitation of any hardware element corresponding to the claimed system is mentioned in the specification in order to place the claim statutory. Therefore, it can be reasonably be interpreted that the system of claims 21-22 may be directed to simply a "system" comprising a plurality of software code or programs.  Thus, claims 21-22 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.

Allowable Subject Matter
4.	Claims 1-22 would be allowable if overcome the 35 U.S.C. 112(b) rejections and the 35 U.S.C 101 rejection.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERILYN P NGUYEN whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 

/MERILYN P NGUYEN/            Primary Examiner, Art Unit 2153